Citation Nr: 0116105	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  95-16 889A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.

Entitlement to accrued benefits by reason of service 
connection for cardiovascular disease as proximately due to 
or the result of the veteran's service-connected anxiety 
neurosis.

Entitlement to accrued benefits by reason of service 
connection for respiratory disease, (chronic obstructive 
pulmonary disease), as proximately due to or the result of 
the veteran's service-connected anxiety neurosis

Entitlement to accrued benefits by reason of an increased 
rating in excess of 30 percent for anxiety reaction.

Entitlement to accrued benefits by reason of an increased 
rating in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel


REMAND

The veteran served on active duty from June 1951 to June 
1953, from January 1957 to December 1960, and from September 
1961 to May 1967.  He died in October 1994.  His death 
certificate indicates that the immediate cause of death was a 
myocardial infarction due to coronary artery disease.  

At the time of his death, the veteran had been granted 
service connection for anxiety neurosis, evaluated as 
30 percent disabling, effective from October 1, 1968, 
duodenal ulcer disease, evaluated as 10 percent disabling 
effective from October 1, 1968, and bilateral hearing loss, 
evaluated as 10 percent disabling, effective from January 23, 
1975.  A combined evaluation of 40 percent was in effect at 
the time of his death.  

In April 1994, the veteran submitted a claim for an increased 
rating for his anxiety neurosis, and for service connection 
for chronic obstructive pulmonary disease as aggravated by 
his service-connected anxiety neurosis.  He stated that he 
was totally sedentary.  He submitted a statement, dated in 
March 1994, from Goodwin W. Toraason, M.D., indicating that 
the veteran had numerous health problems, including chronic 
obstructive pulmonary disease, which had been aggravated by 
his chronic anxiety, smoking, and congestive heart failure.  
Dr. Toraason stated that the veteran was confined "to a very 
sedentary existence and is nearly totally nerve-bound."  

In June 1994, the veteran requested an increased rating for 
hearing loss.  

On a Department of Veterans Affairs (VA) psychiatric 
examination in June 1994, it was indicated that the veteran 
had a long history of cardiovascular disease.  Mood was that 
of a severe anxiety, and the veteran was shaking and 
trembling.  The diagnosis was anxiety disorder.  Under 
diagnostic testing, the examiner stated "please refer to 
social worker's report".  The present claims file does not 
contain a report from a social worker which could be related 
to this examination.  

In October 1994, a claim for service connection for the cause 
of the veteran's death and accrued benefits was received from 
the appellant, his surviving spouse.  

In November 1994, the regional office (RO) denied service 
connection for the cardiovascular disease and chronic 
obstructive pulmonary disease as secondary to the veteran's 
service-connected anxiety neurosis, and denied increased 
ratings for the anxiety neurosis and hearing loss.  The RO 
also denied service connection for the cause of the veteran's 
death.  

In December 1994, the appellant submitted a notice of 
disagreement.  In January 1995, the RO issued the appellant a 
statement of the case relating to the present issues on 
appeal.

In May 1995, the appellant submitted an appeal wherein she 
noted that her husband had been receiving Social Security 
disability benefits for many years.  She argued that such 
records would establish the severity of his anxiety reaction 
from the time that such benefits were authorized in the 
1970's until the time of his death.  She also indicated that 
Dr. Dexter Nelson of Princeton, Illinois, had stated that the 
veteran's nervous condition had been so severe that it caused 
a heart attack and stroke.  The records relating to the grant 
of Social Security disability benefits were not obtained by 
the RO.  No statement from Dr. Nelson is of record.

In April 1999, the appellant was requested to sign a release 
form so that the RO could obtain the records for the 
veteran's terminal period of hospitalization at Illinois 
Valley Community Hospital.  Although that period of 
hospitalization may have been brief, (the death certificate 
contains a notation that treatment was in the emergency room) 
she did not respond, or clarify the matter.  

Subsequently, in August 1999, a VA physician reviewed the 
veteran's medical records that were then within the claims 
file.  It was noted that no terminal clinical record to 
document the role of anxiety in the final events of the 
patient's life had been obtained.  The physician expressed 
the opinion that the veteran's anxiety neurosis was not a 
significant factor in the veteran's death, and did not make a 
substantial and direct contribution to the cause of his 
death.

In a March 2000 rating, the RO denied dependency and 
indemnity compensation benefits under the provisions of 
38 U.S.C.A. § 1318 and also issued a supplemental statement 
of the case relating to the issues on appeal.  This 
supplemental statement of the case constituted the 
appellant's initial notice of the denial of entitlement to 
dependency and indemnity compensation benefits under the 
provisions of 38 U.S.C.A. § 1318.  The appellant has never 
expressed disagreement with the denial under this provision, 
however, a July 2000 statement from the appellant's 
representative must be construed as a timely notice of 
disagreement with the denial of dependency and indemnity 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1318.

In May 2000, the appellant objected to the August 1999 
opinion by the VA physician.  She stated that the veteran's 
various records relating to his repeated hospitalizations for 
cardiovascular disease and the award of Social Security 
disability benefits in 1978, which were based on his heart 
condition and anxiety, had not been obtained and reviewed.  
She contended that a total review of the veteran's long 
history of anxiety and cardiovascular disease would lead to 
the conclusion that the veteran's anxiety neurosis was a 
significant influence in the causation and severity of the 
cardiovascular and respiratory conditions which led to his 
death.

A review of the veteran's claims file indicates that the 
veteran was hospitalized on various occasions in the 1980's 
and early 1990's at VA medical facilities, but the actual 
pertinent medical records are not in the claims file.  

In February 2001, an opinion was obtained from a VA medical 
specialist who concluded that, while psychosocial illness in 
the veteran may have had a remote contributory effect on his 
prognosis, there was no established causal relationship 
between psychosocial illness and the veteran's eventual death 
from an acute myocardial infarction.  This physician 
indicated that the likely etiological factors for the fatal 
myocardial infarction were related to the veteran's known 
history of severe vasculopathy, extensive tobacco use, 
hypercholesterolemia, hypertension, and sedentary life style.  

Effective November 20, 2000, a new law was promulgated, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) which, in effect, amended the 
law relating to the duty to assist.  There are requirements 
relating to notice to the veteran and claimants, the 
searching for and obtaining of records, substantiating 
claims, obtaining VA examinations, and completing an 
application for benefits.  The law also eliminated, in 
essence, the need to establish that a claim was well 
grounded.  The law applies to all claims pending on the date 
of enactment.  Pursuant to the VCAA, there is now an expanded 
duty to assist the veteran and claimants.  In this case, the 
Board finds that this new law is, when applied to the 
appellant's case, favorable to her, and indicates that the 
Board needs to remand the case for further development.

Initially, it is noted that the issue of entitlement to 
dependency and indemnity compensation benefits under the 
provisions of 38 U.S.C.A. § 1318 is not yet an appellate 
issue which can be considered by the Board.  However, a 
timely notice of disagreement with the March 2000 rating 
denying dependency and indemnity compensation benefits under 
the provisions of 38 U.S.C.A. § 1318 appears to be of record.  
Furthermore, any appeal for entitlement to dependency and 
indemnity compensation benefits under the provisions of 
38 U.S.C.A. § 1318 is dependent upon the continued denial of 
the claim for service connection for the cause of the 
veteran's death.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000).  If service connection for the cause of the veteran's 
death is granted, then the claim for dependency and indemnity 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1318 is moot.  However, if that claim continues to be 
denied, the RO must issue a statement of the case relating to 
the issue of dependency and indemnity compensation benefits 
under the provisions of 38 U.S.C.A. § 1318.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  

The appellant's claims for accrued benefits, service 
connection for the cause of the veteran's death, and 
dependency and indemnity compensation benefits under the 
provisions of 38 U.S.C.A. § 1318 are all intertwined with her 
requests that additional records be obtained to show the 
nature, extent, severity, and interrelationship between the 
veteran's cardiovascular disability pulmonary disorder, 
smoking and his anxiety reaction.  As previously indicated, 
various records identified by the appellant have not been 
obtained.  By inference, the appellant and Dr. Torasson have 
raised the question of whether there is any relationship 
between the veteran's anxiety, smoking, and chronic 
obstructive pulmonary disease. 

Further, the appellant has stated that the veteran received 
treatment for his cardiovascular problems in the 1970's, 
without specifying the location of such treatment.  She 
should be requested to provide the names, dates, and places 
of such treatment.  Upon an adequate response from the 
appellant, these records would need to be obtained.  Finally, 
there are no records from his terminal hospitalization.  The 
appellant was requested to return release forms, but she 
failed to respond.  She should be again requested to complete 
and return all necessary release forms, and she should be 
apprised of the necessity of such forms, so that additional 
records can be obtained.  

Basically, as a result of the apparent need to further 
develop the record, the Board must remand and defer 
consideration of all the issues on appeal.  The additional 
records might aid the appellant in her request to obtain 
accrued benefits by reason of service connection for 
cardiovascular disease and chronic obstructive pulmonary 
disease as secondary to, or aggravated by, the service-
connected anxiety neurosis.  In addition, any additional 
records might also aid the appellant in her request for 
accrued benefits by reason of increased ratings for the 
anxiety reaction and hearing loss.  The additional records 
may impact upon any decision relating to the claim for 
service connection for the cause of the veteran's death.  

Finally, in regard to the claim for accrued benefits by 
reason of the pending claim for service connection for 
cardiovascular disease and chronic obstructive pulmonary 
disease as secondary to the veteran's anxiety neurosis, the 
RO should consider whether, for adjudication purposes, the 
Court decision of Allen v. Brown, 7 Vet. App. 439 (1995) is 
at all pertinent.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The appellant should be contacted and 
should be requested to provide the names 
of all physicians who treated the veteran 
for cardiovascular, respiratory, and 
anxiety disorders since 1970.  The 
appellant should be requested to sign and 
return necessary release forms, 
containing the addresses for such 
physicians and the dates of treatment and 
she should be apprised of the need for 
such forms.  The RO should then request 
copies of all such records, particularly 
the records of the veteran's terminal 
hospitalization from Illinois Valley 
Community Hospital, if any. 

2.  The RO should obtain the medical 
records considered by Social Security in 
awarding Social Security disability 
benefits to the veteran in 1978.  

3.  The RO should obtain copies of the 
medical records relating to the veteran's 
hospitalizations in the 1980's and early 
1990's at VA medical facilities.  The RO 
should specifically determine whether 
there is a social worker's report 
associated with the June 1994 VA 
examination, and obtain such report. 

4.  After receiving this information, the 
RO should again submit such records for 
an opinion by a VA physician.  The 
physician should be requested to review 
such records and provide opinions 
concerning (1) whether it was at least as 
likely as not that there was a direct 
etiological relationship between the 
veteran's anxiety neurosis and/or the 
development of his cardiovascular and 
respiratory diseases; (2) in the 
alternative, if the answer to the first 
question is in the negative, whether it 
was at least as likely as not that the 
veteran's service-connected anxiety 
neurosis aggravated the veteran's 
cardiovascular and/or respiratory 
conditions and the degree of such 
aggravation, See Allen v. Brown, supra; 
(3) whether it was at least as likely as 
not that the anxiety neurosis materially 
and substantially contributed to cause 
the veteran's death.  The examiner should 
comment upon any relationship that the 
veteran's smoking has to any of his 
disabilities in responding to these 
questions.  

5.  Because a timely notice of 
disagreement has apparently been entered, 
the RO must issue a statement of the case 
relating to the issue of dependency and 
indemnity compensation benefits under the 
provisions of 38 U.S.C.A. § 1318.  See 
Manlincon v. West, 12 Vet. App. 238 
(1999).  If the appellant subsequently 
perfects an appeal on this issue in a 
timely manner, it too would be included 
within the issues on appeal for Board 
consideration

When the above actions have been completed, the RO should 
then review all of the current issues on appeal.  If there is 
a denial of any issue, the case should be processed in 
accordance with appropriate appellate procedures, including 
the issuance of a supplemental statement of the case.  The 
appellant and her representative should be provided an 
opportunity to respond.  Thereafter, the case should be 
returned to the Board, if otherwise in order.  The appellant 
need take no action until she receives further notice.  The 
purpose of this REMAND is to procure clarifying data and to 
provide due process.  The Board intimates no opinion, either 
legal or factual, as to the ultimate determination warranted 
in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



